DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Andrew Weaver on 02/03/2022. Applicant agreed to the following changes in order to overcome the prior art rejections and distinctly claim the inventive subject matter. 

The application has been amended as follows: 
Claim 1 was amended as follows:
1. A system operable to generate and process tissue-monitoring signals, comprising: 
at least two optical emitters, wherein the at least two optical emitters includes a first emitter and a second emitter;
an optical emitter driver operable to control, upon receipt of at least one emitted signal for each of the at least two optical emitters, the at least two optical emitters to emit the corresponding at least one emitted signal;

instructions to generate the corresponding at least one emitted signal;
a photodetector operable to detect one or more photons transmitted through tissue from each of the first emitter and the second emitter and to convert the detected one or more photons into a detected signal, wherein the second emitter is located between the first emitter and the photodetector, wherein each of the at least two optical emitters are at different distances from the photodetector; and
a hardware processing sequence coupled to the photodetector and the processor and operable to filter and condition the detected signal;
wherein the processor is operable to execute instructions to demodulate each of the at least one emitted signal and the detected signal by cross-correlating each of the at least one emitted signal and the detected signal;
wherein each of the at least one emitted signal is at least one broadband signal; wherein the processor is further operable to execute instructions to determine an amplitude of a correlation peak given by the cross-correlation of each of the at least one emitted signal and the detected signal; wherein the amplitude of the correlation peak is operable to be modified by adjusting a time-bandwidth product of the emitted signal.
Claims 9-10 and 12 were canceled. 
In claim 11, line 1, change “10” to –1--.
In claim 13, line 1, change “12” to –1--.
In claim 14, line 1, change “12” to –1--.
In claim 15, line 1, change “12” to –1--.

Claim 25 was amended as follows:
25. A method for generating and processing tissue-monitoring signals,
the method comprising:
providing an optical-electronic device, the optical-electronic device including:
at least two optical emitters including a first emitter and a second emitter;
an optical emitter driver operably coupled with the at least two optical emitters;
a processor coupled with the at least two optical emitters;
a photodetector, wherein each of the at least two optical emitters are at different distances from the photodetector, wherein the second emitter is located between the first emitter and the photodetector; and
a hardware processing sequence coupled to the photodetector and processor;
generating, by the processor, at least one emitted signal for each of the at least two optical emitters;
receiving, at the optical emitter driver, each of the at least one emitted signal;
controlling, by the optical emitter driver upon receipt of each of the at least one emitted signal, each of the at least two optical emitters to emit the at least one emitted signal;
detecting, at the photodetector, one or more photons transmitted through tissue from each of the first emitter and the second emitter;
converting, at the photodetector, the detected photons into a detected signal;
filtering and conditioning, at the hardware processing sequence, the detected signal;

detected signal by cross-correlating each of the at least one emitted signal and the detected signal;
determining, at the processor, an amplitude of a correlation peak given by the cross-correlation of each of the at least one emitted signal and the detected signal;
modifying, at the processor, the amplitude of the correlation peak by adjusting a time-bandwidth product of the at least one emitted signal; wherein each of the at least one emitted signal is at least one broadband signal.
Claim 27 was canceled. 
Claim 28 was amended as follows:
28. The method of claim 25, further comprising:
determining, at the processor, an information about an optical transmission of the tissue at a given wavelength by using the the 
In claim 30, line 2, change “an emitted signal” to –the emitted signal--.
Claim 33 was amended as follows:
33. A system operable to generate and process tissue-monitoring
signals, comprising:
two or more optical emitters including a first emitter and a second emitter, each of the optical emitters operable to emit at least two emitted signals

a photodetector operable to detect one or more photons transmitted through tissue from each of the first emitter and the second emitter and to convert the detected one or more photons into a detected signal, wherein each of the two or more optical emitters are at different distances from the photodetector, wherein the second emitter is located between the first emitter and the 
a hardware processing sequence coupled to the photodetector and the processor and operable to filter and condition the detected signal;
wherein the processor is operable to execute instructions to demodulate the at least two emitted signals and the detected signal by cross-correlating each of the at least two emitted signal and the detected signal;
wherein each of the at least two s are 
wherein the processor is further operable to execute instructions to determine an amplitude of a correlation peak given by the cross-correlation of each of the at least two emitted signals and the detected signal; wherein the amplitude of the correlation peak is operable to be modified by adjusting a time-bandwidth product of the emitted signal.
Claim 35 was amended as follows:
35. The system of claim 33, wherein the at least two emitted signals are orthogonal to one another.
Claim 36 was amended as follows:
the processor is physically implemented using a single integrated circuit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MARJAN FARDANESH/Examiner, Art Unit 3791